DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:
A method of forming a self-aligned gate and source aligned source device, as described in (Fig 1-9). 
A method of forming a self-aligned gate and source aligned source device, as described in (Fig 10-17).

The species of different structure, Species M.I-M.II, as claimed are independent or distinct because they have been disclosed in separate Figures and different Embodiments, and are characterized by mutually exclusive characteristics as follows:
Regarding Species M.I - M.II, mutually exclusive features of “an optional dielectric 20, such as Al.sub.2O.sub.3, may be deposited for one or a combination of etch stop, implant ionization cap, implant spacer, or a gate dielectric, or an implant ionization mask as illustrated in FIG. 5, expanding the drift region dimension 22. Next, a refractory material 24, such as Tungsten (W), with low resistance may be deposited on the optional dielectric 20 as illustrated in FIG. 6. This refractory material layer 24 may be patterned and material removed by wet or dry etching to form the gate length 26 as illustrated in FIG. 7. An optional gate-connected field plate (GC-FP) 28 may be formed (Fig 1-9; [0027-0028]) ", in Species M.I, and, features of “high E.sub.crit epitaxial layer(s) may be deposited on a lattice-matched substrate and/or alternately may be bonded onto a mechanical and/or high thermal conductivity carrier wafer (substrate 42 in FIG. 10) in some embodiments. The substrate could include materials such as n-type Ga.sub.2O.sub.3 grown on semi-insulating bulk Ga.sub.2O.sub.3 or these same materials bonded to a wafer with high thermal conductivity such as SiC and diamond. As illustrated in FIG. 11, an optional single or composite dielectric layer 44 may be deposited on the substrate 42 to function as a gate oxide, etch stop, implant ionization (I/I) cap and/or surface passivation layer. The dielectric layer 44 may be SiO.sub.2, Al.sub.2O.sub.3, and AlN as examples of those with insulating properties and high E.sub.crit. A refractory material 46, such as Tungsten, with low resistance may then be deposited on the dielectric layer 44 as illustrated in FIG. 12. Refractory material 46 may then be patterned by an optical lithography step and/or nanolithography such as electron beam lithography to precisely form the channel region 48 as illustrated in FIG. 13. In this illustrated embodiment, an optional dielectric 50 such as Al.sub.2O.sub.3, may be deposited for one or a combination of etch stop, implant ionization cap, implant spacer, gate dielectric, or an implant ionization mask as illustrated in FIG. 14 expanding the drift region dimension 52”, as described in (Fig 10-17,Para [ 0030])", in Species M.II.  Therefore, the Species M.I - M.II, are independent or distinct, reciting mutually exclusive. In addition, these species are not obvious variants of each other based on 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless 
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898